KING, Acting Associate Justice,
concurring.
I concur in the result so long as the Government of American Samoa provides a judicial hearing on probable cause before a defendant may be placed on trial. I do not agree that the constitutional provision for indictment does not give the defendant more protection than a probable cause hearing. The latter procedure subjects a defendant to a public judicial proceeding which he must attend and at which testimony is adduced which could be used against him later even in the absence of the witness. However, I agree that King v. Morton does not require a different result than that reached here.